Citation Nr: 1734046	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for open angle glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over this claim currently resides with the RO in St. Petersburg, Florida.

The Board previously remanded this matter in July 2012, September 2015, and September 2016.


FINDINGS OF FACT

1.  Resolving doubt in his favor, the Veteran's open angle glaucoma has been manifested by average concentric contraction of the visual field between 45 degrees and 60 degrees, bilaterally.

2.  The Veteran's open angle glaucoma has not been manifested by corrected distance central visual acuity of worse than 20/40 in the right eye and 20/40 in the left eye, or concentric contraction to 46 degrees or less.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but no higher, for open angle glaucoma have been met.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.3, 4.7, 4.84a, Diagnostic Code 6080 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently seeking entitlement to an evaluation greater than 10 percent for primary or open angle glaucoma.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007).

As an initial matter, the Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable.  Moreover, to the extent that a December 2008 statement of the case indicates consideration of the revised criteria, they are not more favorable to the Veteran in the instant case and thus, will not be discussed in detail.

Turning to the merits of the Veteran's claim, the former rating criteria pertaining to primary or open angle glaucoma provide for a minimum 10 percent rating, with higher ratings available based on impairment in visual acuity or visual fields.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2007).  

At the outset, after resolving doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted based on visual field impairment.  In this regard, under the old rating criteria, Diagnostic Code 6080 for rating impairment in visual fields provides for a 20 percent rating for concentric contraction of the bilateral visual field to 60 degrees, but not to 45 degrees.  Here, visual field testing performed during the November 2015 VA examination, as reflected by the corresponding Goldmann chart, revealed average visual field concentric contractions to 53 degrees in the right eye and to 49 degrees in the left eye, rounding to the nearest degree.  As noted, average concentric contraction findings between 45 and 60 degrees, bilaterally, warrant a 20 percent rating for visual field impairment.  Moreover, as it does not appear that the requisite testing was performed during prior VA examinations in May 2013 or February 2008, the Board will apply the November 2015 findings to the entire period on appeal.  Thus, resolving doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted for the Veteran's glaucoma under the old diagnostic criteria, effective December 22, 2007.

However, the Board finds that at no time, is a rating in excess of 20 percent warranted based on impairment in visual acuity or visual field due to glaucoma.  

In rating impairment of visual acuity, the basis of rating will generally be the best distant vision obtainable after best correction with glasses.  38 C.F.R. §§ 4.75 (2007). 

Under the relevant criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. §4.84a, Diagnostic Codes 6061 to 6079 (2007).  Here, however, the Board finds that a recitation of the criteria for ratings in excess of 20 percent based on impaired visual acuity is not necessary, given that the medical evidence of record does not show that even a compensable rating is warranted based on impairment in visual acuity.  In this regard, in order to warrant a minimum compensable rating based on impaired visual acuity (notably, under both the old and revised regulations), one eye must have corrected distance vision of no better than 20/50.  Here, however, at no time has corrected visual acuity been worse than 20/40 in either eye.

Specifically, VA examinations in February 2008, May 2013, November 2015, and December 2016, revealed corrected visual acuity of no worse than 20/40 in each eye.  In February 2008, the Veteran exhibited best corrected visual acuity to 20/20 in both eyes in both near and distant vision testing.  In May 2013, the Veteran had no ocular complaints, and corrected visual acuity, bilaterally, near and far, was to "20/40 or better."  Similar findings of 20/40 or better occurred in November 2015, at which time corrected visual acuity was described as excellent.  Most recently, the December 2016 VA examiner found overall improvement in the Veteran's eye disability and noted no decrease in visual acuity or other visual impairment due to glaucoma, with corrected vision of 20/40 or better, bilaterally, in distance and near visual testing.  Such findings are consistent with a noncompensable rating under both the old and revised rating criteria.  38 C.F.R. §§ 4.79, Diagnostic Code 6066 (2016); 4.84a, Diagnostic Codes 6071-6079 (2007).  

Similarly, ongoing VA treatment notes are negative for best corrected visual acuity of at least 20/50 in either eye.  Instead, they show corrected visual acuity of 20/40 or better, and primarily 20/20 or better, including in January 2008, January 2009, February 2010, December 2010, January 2011, January 2012, September 2014, April 2015, December 2015, July 2016, and December 2016.  Thus, a rating in excess of 20 percent is not warranted based on impairment in visual acuity due to glaucoma.

Nor is a higher rating warranted for glaucoma based on impairment in visual fields.  In order to warrant a rating in excess of 20 percent, the evidence must show an average concentric contraction of visual field, bilaterally, to 46 degrees or less; bilateral loss of half of visual field temporally; or homonymous hemianopsia.  38 C.F.R. §§ 4.79, Diagnostic Code 6080 (2016); 4.84a, Diagnostic Code 6080 (2007).

As discussed, the findings of an average concentric contraction to between 45 degrees and 60 degrees, bilaterally, on Goldmann equivalent testing during examination in November 2015 VA examination are consistent with a 20 percent rating under the old diagnostic rating criteria for impairment of visual field.  Notably, the same findings would warrant only a 10 percent rating under the revised criteria.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2016); 4.84a, Diagnostic Code 6080 (2007).  There is no other evidence of record supporting an average concentric contraction of visual fields to 46 degrees or less.  Prior VA examinations in May 2013 and February 2008 did not including the required testing, and, in February 2008, the VA examiner found that confrontation visual fields were full to finger counting in the right and left eyes.  Moreover, the most recent VA examination in December 2016 revealed overall improvement in the Veteran's eye disability when compared to the November 2015 VA examination, as was noted by the examiner who performed both examinations.  Indeed, following administration of the Goldmann's equivalent III/4e target in December 2016, the examiner found no contraction of visual field, no loss of visual field, and no visual impairment.  

The Board has also considered the ongoing VA treatment notes in finding that a rating in excess of 20 percent is not warranted based on visual field impairment.  In this regard, ongoing VA treatment records show routine visual field testing, generally using the HVF or Humphrey Visual Field test, and findings of field defects.  However, those records do not show an average concentric contraction of visual fields to 46 degrees or less, nor do they support findings of loss of half a visual field temporally, or homonymous hemianopsia based on loss of half of the visual field on the left or right side of the vertical midline in either eye.  

On the contrary, the record shows that the visual field defects found were determined to be mild, small, faint, and/or stable.  In this regard, the Veteran's ocular history, including the results of prior visual field testing, was consistently reviewed in detail by his examining providers and VA examiners, and, in July 2016, it was noted that the Veteran had stable visual field defects (using Humphrey Visual Field 24-2) since 2005 that fluctuate mildly but "always with very mild defects OU, no worse today."  That determination is consistent with the November 2015 VA examiner's notation that Serial Automated Threshold Perimetry showed mild defects that do not meet the threshold for disability exams, and that the defects remained stable since baseline testing before the initiation of treatment.  The Board finds those interpretations of the Veteran's visual field defects to be probative as they were based on a detailed review of the Veteran's medical history, examination of the Veteran, and expertise in optometry and/or ophthalmology.  What is more, the Veteran routinely denied ocular complaints and did not complain of any loss of visual field.  

Thus, to the extent that other visual field testing conducted during the course of routine eye treatment for glaucoma has revealed defects since the effective date of service connection, those defects have been characterized as mild and stable with mild fluctuation, and there is nothing to suggest that they have ever more nearly approximated loss of half of any visual field.  Consequently, a rating higher than 20 percent based on visual impairment manifested by visual field defects is not warranted at any time.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2007).

The Board is cognizant that the Veteran has also been diagnosed with lattice degeneration of the retina throughout the period on appeal.  However, he is not service connected for that condition, and the December 2016 VA examiner expressly found that the condition is not in any way related to glaucoma.  Instead, the Veteran has been specifically diagnosed with primary or open angle glaucoma, and has only been service-connected for that condition.  Thus, the only applicable diagnostic here is Diagnostic Code 6013, which specifically governs open-angle or primary glaucoma.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Furthermore, with respect to an extraschedular rating under 38 C.F.R. § 3.321(b), the applicable rating criteria adequately contemplate the manifestations of the Veteran's glaucoma, namely visual field impairment and potentially visual acuity impairment.  Moreover, the record shows that despite his glaucoma, the Veteran is still able to drive and read, and has otherwise denied ocular or visual complaints.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As a final matter, the Board acknowledges that there has not been total compliance with its prior September 2016 remand instructions.  In this regard, pursuant to the rating criteria in effect at the time the Veteran's claim was filed, the Board instructed that the Veteran be provided a new eye examination with visual field evaluation, that the results of the evaluation be recorded on a standard field vision chart that is included with the examination report, and that not less than two recordings, and when possible, 3 be made.  38 C.F.R. § 4.76 (2007).  The Board also instructed that the Veteran's claim be readjudicated in an SSOC based solely on the old rating criteria, as the revised rating criteria are not applicable given the date of receipt of the Veteran's claim.

While the AOJ readjudicated the Veteran's claim in a new SSOC in May 2017, the revised rating criteria were again considered.  Nevertheless, as the claim was readjudicated in an SSOC, and as the Board has granted an increased rating under the old rating criteria herein, the Board finds that to remand for issuance of another SSOC based solely on the old rating criteria would impose unnecessary additional burdens on adjudication resources with no benefit to the Veteran and is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Turning to the examination instructions, while the Veteran was afforded a new VA examination in December 2016 that included visual field evaluation, it is unclear from the examination report how many recordings were made. The examination report suggests more than one, as the examiner noted that Kinetic Visual Field testing according to the C&P protocol was performed and the tests showed improvement compared to last year, with no significant deviation from norms for either eye.  However, it remains unclear whether at least two recordings were made.  The Board also notes that the associated visual field charts from December 2016 are not part of the examination report.

Despite this, the Board finds that a fourth remand of this appeal is not necessary and that there has been substantial compliance.  The December 2016 examination report shows that the appropriate testing was conducted and the results of that testing were interpreted by the VA examiner and documented in the VA examination report.  Moreover, as determined by the examiner, that testing revealed improvement in the Veteran's disability when compared to November 2015, and an absence of contraction or loss of visual field.  There is nothing to suggest that any additional recording would have resulted in findings of more severe disability or serve any benefit to the Veteran, particularly given the improvement from prior examination, the notable absence of visual field contraction, and the evidence of overall stability in the Veteran's condition throughout the period on appeal.

The Board finds no reason to question the December 2016 VA examiner's interpretation of the Goldmann equivalent visual field testing.  Indeed, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  As medical experts, VA examiners are also presumed to be competent and qualified to conduct examinations and to provide adequate medical opinions based on their findings.  Id.  

Thus, the Board finds that, even in the absence of the chart or clear evidence of at least two recordings, the Goldmann visual field test results as interpreted on the examination report are sufficient to rate the Veteran's claim in this instance.  The Board finds that the Veteran is not prejudiced by any failure to associate the chart with the examination report, particularly in the setting of improvement and absence of visual contraction of defect, or to require additional testing.  In short, the Board finds that there has been substantial compliance and to the extent that there was not total compliance,  further remand at this point would be of no benefit to the 








Veteran.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


ORDER

A 20 percent rating, but no higher, is granted for right superior oblique palsy, effective December 22, 2007, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


